 
Exhibit 10.2
 




ABSOLUTE UNCONDITIONAL LEASE GUARANTY






As a special inducement to Spiral Lone Tree, LLC, as Colorado limited liability
company, as Landlord, to enter into that certain “Premises Lease, Park Meadow
Corporate Center IV, 9990 Park Meadows Drive, Lone Tree, CO 80124 dated November
12, 2009, (the “Lease") with Zynex Medical, Inc., a Colorado corporation as
Tenant, concerning Premises located at 9990 Park Meadows Drive, Lone Tree, CO
80124, and in consideration of Guarantor’s interest in the Lease, the
undersigned Guarantor, Zynex, Inc., a Nevada corporation duly authorized to
conduct business in Colorado “Guarantor”), whose address is 8022 Southpark
Circle, Suite 100, Littleton, CO 80120, and whose telephone number and email
address are (303) 793-4906, and tsandgaard@zynexmed.com does hereby absolutely,
unconditionally and irrevocably covenant and agree with Landlord as follows:


1.           Guarantor hereby guaranties to Landlord the payment by Tenant of
all rent and other sums due to Landlord from Tenant and the full performance and
observance by Tenant of all covenants and conditions contained in the Lease, and
undertakes that in case of default in such payment or in the performance or
observance of such covenants and conditions, Guarantor will pay upon demand all
sums due under the Lease and perform all covenants, agreements and undertakings
of the Tenant pursuant to the Lease.


2.           Landlord shall not be first required to enforce against Tenant or
any other person any liability, obligation or duty guarantied before seeking
enforcement against the Guarantor.


3.           Landlord may bring suit against Guarantor enforce any liability,
obligation or duty guaranteed without joinder of Tenant or any other person.


 
4.
The liability of the Guarantor shall not be affected by reason of:



a.           Landlord's delay, waiver, forbearance or neglect in enforcing any
covenant against Tenant or Guarantor;


 
b.
Landlord's failure to notify Guarantor of any default by Tenant;



c.           Any amendment, variation, extension or renewal of the Lease agreed
to by Landlord and Tenant whether with or without the notice to or knowledge of
Guarantor;


d.           Any assignment or termination of the Lease or any subleasing or
abandonment by Tenant of all or part of the leased Premises;


e.           Any other security which Landlord may now or hereafter possess or
obtain with respect to the Lease, or the surrender or release by Landlord of any
portion thereof; or,


f.           Any termination of the Lease, to the extent that Tenant thereafter
continues to be liable to Landlord.
 
 

--------------------------------------------------------------------------------








5.           Miscellaneous Provisions.


a.           Authority.  Guarantor represents and warrants to Landlord that the
party executing this Guaranty on Guarantor’s behalf has been duly authorized by
all necessary corporate action to execute this Guaranty and bind Guarantor to
its obligations under the Guaranty.
 
 
b.           Governing Law.  This Guaranty shall be governed by and construed
under the laws of the state of Colorado without giving effect to any conflict of
laws that would require application of the laws of any other jurisdiction.


c.           Venue. Venue for any court proceeding brought to enforce the terms
of this Agreement shall be proper in only in the courts located in Arapahoe
County or Denver County, Colorado.


d.           Succession.  This Guaranty shall be binding upon Guarantor, its
successors, assigns and legal representatives, and shall inure to the benefit of
the Landlord, its successors, assigns and legal representatives


a.           Entireties.  This Guaranty constitutes the entire agreement between
the parties and supersedes and replaced any and all prior oral or written
agreements or understandings between the parties concerning its subject
matter.  No modification of this Agreement shall be binding unless in writing
and signed by both parties.


b.           Severability.  If any provision of this Guaranty is found to be
illegal, or unenforceable for any reason whatsoever, the Guaranty shall be
interpreted and construed without reference to such provision, and the balance
of the Guaranty shall remain in full force and effect.


c.           Remedies - Attorneys' Fees.  Guarantor agrees to pay any and all
costs, including but not limited to attorneys’ fees incurred by Landlord in any
action by Landlord against Guarantor or Tenant to enforce the terms of the Lease
or this Guaranty.


d.           Paragraph Headings.  The paragraph headings are inserted in this
Guaranty for convenience only and are not intended to affect the terms of this
Agreement.


e.           Consideration.  Guarantor acknowledges and agrees that its interest
in the Lease is good and sufficient consideration for its obligations under this
Guaranty.
 
 
 
2

--------------------------------------------------------------------------------



 
           f.           Cooperation.  Guarantor agrees to execute and deliver to
Landlord such further instruments as Landlord reasonably may reasonably request
to effectuate the intent of this Guaranty.


g.           Notice.                         All notices and other
communications between the parties concerning this Guaranty shall be in writing
and telecopied, sent by confirmed electronic transmission, delivered by
overnight courier or by hand to the parties at the addresses set forth above.


h.            Negotiated Provisions.  Guarantor acknowledges and agrees that
each and every provision of this Guaranty has been independently, separately and
freely negotiated as if this Guaranty were drafted by both parties.  Guarantor,
therefore, waives any statutory or common law presumption which would serve to
have this document construed in its favor or against Landlord.


i.           Counterparts; Telecopy Execution.  This Guaranty may be executed in
counterparts each of which, when taken together, shall constitute one original
document.  The execution of this Guaranty may be evidenced by the transmission
of telecopied or electronic signatures, which shall the same effect as original
signatures.




GUARANTOR


ZYNEX, INC., a Nevada corporation








By:        /s/ Thomas
Sandgaard                                                        
Thomas Sandgaard, President
November 12, 2009












(Acknowledgement by Guarantor and Acceptance by Landlord on Next Page)




 
3

--------------------------------------------------------------------------------






Acknowledgement by Guarantor and Acceptance by Landlord
re:  Premises Lease, 9990 Park Meadows Drive, Lone Tree, CO 80124




STATE OF COLORADO                   )
) ss.
COUNTY OF ___________              )


Subscribed, acknowledged and sworn to before me this 12th day of November, 2009,
by Thomas Sandgaard as President of Zynex, Inc., a Nevada corporation.


WITNESS my hand and official seal.


My Commission Expires: ______________


______________________________Notary Public




GUARANTY ACCEPTED BY LANDLORD




SPIRAL LONE TREE, LLC, a Colorado limited liability company




By:  Spiral Colorado, LLC, its manager


By:  Spiral Colorado, Inc., its manager




By:       /s/ Reginald D. Fowler
Reginald D. Fowler, President




Date:  November 12, 2009

 
 
4
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 